IN THE COURT OF APPEALS OF NORTH CAROLINA

                                            2022-NCCOA-285

                                                No. COA21-633

                                            Filed 3 May 2022

     Granville County, No. 20 JT 36

     IN THE MATTER OF:

     S.R.

              Appeal by petitioner from Order entered 8 June 2021 by Judge Caroline S.

     Burnette in Granville County District Court. Heard in the Court of Appeals 8 March

     2022.


              Edward Eldred for petitioner-appellant.

              Lisa Anne Wagner for respondent-appellee.


              GORE, Judge.


¶1            Petitioner Tiffany Roberto, Sarah’s1 mother, appeals from an order entered

     declining to terminate respondent Bruce Savard’s, Sarah’s father, parental rights.

     We affirm.

                                           I.     Background

¶2            Ms. Roberto and Mr. Savard were married and during that marriage they had

     a child, Sarah, who was born on 23 April 2014. The day before Sarah was born, an

     incident occurred between Ms. Roberto and Mr. Savard. During this incident, Mr.



     1   A pseudonym is used to protect the identity of the juvenile.
                                          IN RE S.R.

                                       2022-NCCOA-285

                                      Opinion of the Court



     Savard was holding a gun and threatened to kill himself. Ms. Roberto called a friend,

     Joe Roberto, who arrived at her and Mr. Savard’s home, talked to Mr. Savard, and

     eventually was able to take the firearm away from Mr. Savard. After Joe Roberto

     arrived, Mr. Savard went inside the home and laid down on the couch.

¶3         Shortly after Sarah’s birth, in June 2014, Ms. Roberto sought out and received

     an ex parte domestic violence protective order (“DVPO”) against Mr. Savard.

     Following the entry of the DVPO Mr. Savard and Ms. Roberto separated. Mr. Savard,

     who was an active duty member of the United States Marines at the time, went back

     to living on the military base. Ms. Roberto moved out of the home she shared with

     Mr. Savard and moved into a spare room in Joe Roberto’s home. Ms. Roberto and Mr.

     Savard were divorced on 8 June 2016. Ms. Roberto and Joe Roberto were married on

     22 November 2016.

¶4         Following the entry of the DVPO in 2014, Ms. Roberto petitioned for child

     support and medical insurance coverage. An Order was entered requiring Mr. Savard

     to pay child support and provide medical insurance for Sarah. Mr. Savard left

     military service approximately one month after the Order requiring he pay child

     support was entered. In the time immediately following his service in the military

     Mr. Savard attended trade school. During his time in school Mr. Savard was unable

     to pay child support. However, once he became gainfully employed Mr. Savard began

     paying child support through garnishment from his wages. Sometime around the end
                                           IN RE S.R.

                                        2022-NCCOA-285

                                       Opinion of the Court



     of 2018, Ms. Roberto moved to have child support payments removed from North

     Carolina Centralized Collections and require Mr. Savard to pay child support upon

     his own volition. Once Mr. Savard no longer had the ability to provide child support

     through garnishment of his wages child support payments stopped.

¶5         On 13 October 2017, Mr. Savard filed a Motion seeking to amend child custody,

     child support, and seeking temporary visitation. As a part of that proceeding, Mr.

     Savard did not timely respond to Ms. Roberto’s request for discovery. As a result, the

     trial court in that matter dismissed Mr. Savard’s Motion.

¶6         On 22 June 2020, Ms. Roberto petitioned to terminate Mr. Savard’s parental

     rights. Ms. Roberto alleged that grounds exist to terminate Mr. Savard’s parental

     rights pursuant to N.C. Gen. Stat. §§ 7B-1111(a)(1), (4), and (7) for neglect of the

     juvenile, failure to pay child support, and willful abandonment of the juvenile. Mr.

     Savard filed his Answer to Ms. Roberto’s Petition on 10 September 2020. The matter

     was heard before the trial court on 28 January 2021 and 18 March 2021. Following

     the hearing, in an Order entered 8 June 2021, the trial court denied Ms. Roberto’s

     Petition, concluding grounds did not exist to terminate Mr. Savard’s parental rights.

     Ms. Roberto entered timely Notice of Appeal on 7 July 2021.

                                II.   Standard of Review

¶7         A termination of parental rights proceeding involves two separate analytical

     phases: an adjudication stage and a dispositional stage. In re Blackburn, 142 N.C.
                                              IN RE S.R.

                                           2022-NCCOA-285

                                          Opinion of the Court



       App. 607, 610, 543 S.E.2d 906, 908 (2001). A different standard of review applies to

       each phase. The present case did not proceed past the adjudication stage, thus, our

       discussion only regards the adjudication stage.

¶8           “At the adjudication stage, the party petitioning for the termination must show

       by clear, cogent, and convincing evidence that grounds authorizing the termination

       of parental rights exist.” In re Young, 346 N.C. 244, 247, 485 S.E.2d 612, 614 (1997).

       “The standard for review in termination of parental rights cases is whether the

       findings of fact are supported by clear, cogent, and convincing evidence and whether

       these findings, in turn, support the conclusions of law.” In re Clark, 72 N.C. App. 118,

       124, 323 S.E.2d 754, 758 (1984).

                           III.   Termination of Parental Rights

¶9           On appeal, Ms. Roberto argues that (1) certain findings of fact are not

       supported by clear, cogent, and convincing evidence and (2) that the conclusion of law

       that no grounds for termination of parental rights exist is not supported by the

       findings of fact. We address these arguments in turn.

       A. Findings of Fact

¶ 10         In her argument on appeal, Ms. Roberto argues that findings of fact 12, 13, 15,

       25, 27, 29, 30, and 36 are not supported by clear, cogent, and convincing evidence.

¶ 11         “A trial court’s finding of fact that is supported by clear, cogent, and convincing

       evidence is deemed conclusive even if the record contains evidence that would support
                                              IN RE S.R.

                                           2022-NCCOA-285

                                          Opinion of the Court



       a contrary finding.” In re B.O.A., 372 N.C. 372, 379, 831 S.E.2d 305, 310 (2019). “It is

       the trial court’s duty, however, to consider the evidence and pass upon the credibility

       of the witnesses and this Court will not reweigh the evidence.” In re L.H., 378 N.C.

       625, 636, 2021-NCSC-110, ¶ 16 (internal citation omitted).

¶ 12         We discuss each challenged finding in turn (the specific portions of each finding

       which are challenged are noted in italics).

          1. Finding of Fact 12

¶ 13         Finding of fact 12 states:

                    The day before [Sarah] was born, Mr. Savard had a mental
                    health break and threatened to kill himself. Ms. Roberto
                    immediately called Joe who arrived at the home. When he
                    arrived at the home, Ms. Roberto jumped into his car. Mr.
                    Savard was in the front doorway with a gun in his hand.
                    He was not threatening or combative. Joe got him into the
                    house, took the gun and found the shotgun he bought Mr.
                    Savard as a Christmas present and removed them from the
                    home.

¶ 14         Ms. Roberto asserts that the evidence cannot sustain the finding that Mr.

       Savard “was not threatening or combative” with Ms. Roberto the day before Sarah

       was born.

¶ 15         At the termination of parental rights hearing, Mr. Savard testified that

                    [t]he gun was down at my side, finger straight and off the
                    trigger, and I said “Does it look like I’m serious now?” And
                    when I realized that I was holding the gun, I broke out into
                    tears, and I had set the firearm on the dresser that was
                    right next to the front door, and I had laid down on the
                                                IN RE S.R.

                                              2022-NCCOA-285

                                           Opinion of the Court



                      couch crying my eyes out, and Joe [Roberto], he had came
                      in, took the gun, and said “If you would pointed that at us,
                      I would have shot you and killed you.”

       Mr. Savard testified that he was contemplating suicide and never pointed the gun at

       Ms. Roberto.

¶ 16          In contrast, Joe Roberto testified that, “[Mr. Savard] had followed her outside

       holding a handgun [up], yelling to her, ‘Do you think I’m serious now,’ or ‘Does it look

       like I’m serious?’” Joe Roberto testified that after talking to Mr. Savard, he put the

       handgun down, went inside the house, and laid face down on the couch.” Ms. Roberto

       did not testify about this incident.

¶ 17          Additionally, the DVPO Ms. Roberto received against Mr. Savard stated that

       in April 2014, Mr. Savard “loaded [a] handgun [and] cocked it and said ‘Do I look

       serious now?’” Finally, progress notes from Mr. Savard’s mental health treatment

       state that on 23 April 2014, in response to an argument with Ms. Roberto, Mr. Savard

       “pulled out a gun.”

¶ 18          Ms. Roberto asks us to reweigh this evidence and conclude that Mr. Savard

       was threatening or combative during the incident in question. However, it is not this

       Court’s role to assess the evidence and, where there is conflicting evidence, assign

       weight or credibility to the evidence; that role is reserved for the finder of fact, in this

       case the trial court. See In re L.H., 378 N.C. at 636, 2021-NCSC-110, ¶ 16.
                                              IN RE S.R.

                                           2022-NCCOA-285

                                          Opinion of the Court



¶ 19         Our review of the record reveals that the trial court assigned more weight to

       Mr. Savard’s account of the incident at the root of finding of fact 12. Mr. Savard’s

       account of the incident reveals that, even though he was holding a firearm, his finger

       was not on the trigger of the firearm, the firearm remained at his side and was not

       pointed at anyone, and his statement, “Does it look like I am serious now?” pertained

       to Mr. Savard’s threat to take his own life. The trial court clearly took this evidence

       to show that Mr. Savard was not threatening or combative towards Ms. Roberto.

       Thus, we conclude that finding of fact 12 is supported by clear, cogent, and convincing

       evidence.

          2. Finding of Fact 13

¶ 20         Finding of fact 13 states:

                    The day after [Sarah] was born, Mr. Savard’s mother drove
                    from Illinois to North Carolina to meet [Sarah] and spend
                    time with her. While Mr. Savard’s mother was in North
                    Carolina, Ms. Roberto had a daily routine of taking the
                    newborn [Sarah] to Joe’s house and staying all day. Mr.
                    Savard’s mother was only able to spend one day with
                    [Sarah] while she was in North Carolina and that was one
                    afternoon. Ms. Roberto has no recollection of this and Mr.
                    Savard’s mother’s accounts of this week were
                    uncontroverted.

¶ 21         On appeal, Ms. Roberto acknowledges that Mr. Savard’s mother testified that

       Ms. Roberto went to a friend’s house all but one day during the visit. However, Ms.

       Roberto argues that the trial court erred in finding that Mr. Savard’s mother’s
                                              IN RE S.R.

                                           2022-NCCOA-285

                                          Opinion of the Court



       accounts of the week were uncontroverted because “both Ms. Roberto and Joe Roberto

       testified differently.” Ms. Roberto’s argument fails to recognize that Ms. Roberto

       testified that she did not remember leaving the home while Mr. Savard’s mother was

       visiting and Joe Roberto only testified that Ms. Roberto did not spend the entire day

       at his house each day that week. There was no evidence as to Ms. Roberto’s actions

       during the week Mr. Savard’s mother visited aside from the testimony of Mr. Savard’s

       mother. Additionally, the testimony cited by Ms. Roberto is far from sufficient to

       contradict the testimony of Mr. Savard’s mother.

¶ 22         Ms. Roberto’s arguments on appeal, at best, support striking the final sentence

       of finding of fact 13. This would leave the substance of the finding unchanged. The

       substance of finding of fact 13 is supported by Mr. Savard’s mother’s testimony. Any

       conclusion otherwise would require this court to reweigh the evidence. Thus, we

       conclude that finding of fact 13 is supported by clear, cogent, and convincing evidence.

          3. Finding of Fact 15

¶ 23         Finding of fact 15 states:

                    Ms. Roberto was granted a permanent one-year domestic
                    violence protective order against Mr. Savard. Ms. Roberto
                    was granted temporary physical and legal custody of
                    [Sarah]. It was noted in the order that Mr. Savard acted
                    irrationally and aggressively at the hearing. Mr. Savard
                    was ordered to take a psychological evaluation before
                    requesting mediation for unsupervised visitation. Mr.
                    Savard was allowed supervised visits to be supervised by
                    Ms. Roberto’s parents who lived in Sanford, North
                                              IN RE S.R.

                                           2022-NCCOA-285

                                          Opinion of the Court



                    Carolina.

¶ 24         Ms. Roberto asserts that the DVPO did not state that Mr. Savard acted

       irrationally and aggressively at the DVPO hearing. This is true. The DVPO states

       “[Mr. Savard] appears to the Court to be in need of mental health treatment based on

       Court’s observations of defendant in Court as well as witness descriptions of incidents

       set out above.” However, the words “irrationally and aggressively” do not appear

       anywhere in the DVPO. Thus, we conclude that the challenged portion of finding of

       fact 15 is not supported by clear, cogent, and convincing evidence.

          4. Finding of Fact 25

¶ 25         Finding of fact 25 states:

                    Mr. Savard was under the impression that he was no longer
                    required to pay child support as Ms. Roberto never informed
                    him that he as [sic] not make payments directly to her after
                    his child support case was closed.

¶ 26         Our review of the record does not reveal any testimony or evidence that Mr.

       Savard believed he was no longer required to pay child support. Mr. Savard testified

       that he had no problem with child support being taken from his paycheck by the child

       support agency, Ms. Roberto offered to forgive all child support if he relinquished

       parental rights, and that he is currently willing and able to provide child support.

       Ms. Roberto testified that when Mr. Savard texted her to ask her where he was

       supposed to send child support to, she responded ten days later with her mother’s
                                              IN RE S.R.

                                           2022-NCCOA-285

                                          Opinion of the Court



       address. Thus, we conclude that this finding of fact is not supported by clear, cogent,

       and convincing evidence.

          5. Finding of Fact 27

¶ 27         Finding of fact 27 states:

                    In 2017, Mr. Savard hired an attorney to modify the child
                    custody in Onslow county. He hired an attorney. The
                    matter was dismissed. It is unclear from the record and
                    testimony why it was dismissed; however, it looks like
                    procedural issues.

¶ 28         Ms. Roberto asserts that contrary to the language of finding of fact 27, it is

       readily apparent that Mr. Savard’s custody action was dismissed because he failed to

       comply with the trial court’s order compelling discovery.

¶ 29         It appears clear to this Court, from the face of the trial court’s Order, that Mr.

       Savard’s Motion to Modify Custody and Child Support was dismissed based on Ms.

       Roberto’s Motion to Dismiss for failure to comply with discovery requests, despite Mr.

       Savard providing the requested information after the time frame designated in the

       motion to compel expired. Thus, we conclude the challenged portion of finding of fact

       27 is not supported by clear, cogent, and convincing evidence.

          6. Finding of Fact 29

¶ 30         Finding of fact 29 states:

                    Throughout 2015 – 2019, Mr. Savard sent Ms. Roberto text
                    messages wishing her happy birthday, asking about
                    [Sarah] and asking to talk. The only time Ms. Roberto
                                              IN RE S.R.

                                           2022-NCCOA-285

                                          Opinion of the Court



                     responded was when she asked Mr. Savard about
                     relinquishing his parental rights. Ms. Roberto knew how to
                     reach out to Mr. Savard when it benefited her but ignored
                     him at all other times which also benefited her agenda
                     which was to terminate his parental rights.

¶ 31           Ms. Roberto primarily focuses on the trial court’s use of the word “agenda,”

       arguing that the uncontroverted evidence in the case only established that on at least

       three occasions Mr. Savard committed acts of violence towards Ms. Roberto. However,

       the trial court, as finder of fact in a termination of parental rights case, cannot rely

       solely on uncontroverted evidence. Instead, the trial court must consider all evidence

       presented and assign credibility to witnesses in its discretion as it makes findings of

       fact.

¶ 32           Here, the evidence presented at the termination of parental rights hearing

       shows that Ms. Roberto frequently did not respond to Mr. Savard and primarily

       responded when it benefited her (i.e., to ask where to send divorce papers, request

       Mr. Savard relinquish his parental rights, etc.). Additionally, the Guardian ad Litem

       in the case testified that Ms. Roberto’s motive in switching the child support

       payments from garnishment from Mr. Savard’s paychecks through an agency to

       requiring Mr. Savard to pay on his own was because failure to pay child support is a

       ground for termination of parental rights. This testimony supports the finding that

       Ms. Roberto’s “agenda” was to terminate Mr. Savard’s parental rights. Thus, we

       conclude that this finding of fact is supported by clear, cogent, and convincing
                                              IN RE S.R.

                                           2022-NCCOA-285

                                          Opinion of the Court



       evidence.

          7. Finding of Fact 30

¶ 33         Finding of fact 30 states:

                   Ms. Roberto subsequently blocked Mr. Savard on all social
                   media outlets and blocked his telephone number. Mr.
                   Savard had no way to contact [Sarah] or Ms. Roberto which
                   was reliable.

¶ 34         At the termination of parental rights hearing Mr. Savard testified that he was

       blocked by Ms. Roberto on Facebook. The Guardian ad Litem testified that Mr.

       Savard was blocked by Ms. Roberto on social media and by phone. However, Ms.

       Roberto testified that she never blocked Mr. Savard’s phone. Once again the evidence

       is conflicting. Even if Ms. Roberto did not block Mr. Savard’s phone, we believe the

       screenshots of the text chain between Mr. Savard and Ms. Roberto, which were

       entered into evidence, supports the finding that Mr. Savard did not have a reliable

       method of communicating with Ms. Roberto. Thus, we conclude that this finding is

       supported by clear, cogent, and convincing evidence.

          8. Finding of Fact 36

¶ 35         Finding of fact 36 states:

                   While Mr. Savard has not made valiant efforts to forge a
                   relationship with his daughter, he has made some efforts
                   which has often times been thwarted by Ms. Roberto. Ms.
                   Roberto has actively hindered and essentially precluded
                   Mr. Savard from being part of [Sarah]’s life. Mr. Savard
                   has not shown an intention to give up all parental rights to
                                              IN RE S.R.

                                           2022-NCCOA-285

                                          Opinion of the Court



                    [Sarah].

¶ 36         Ms. Roberto’s only argument as to the substance of this finding of fact is that

       she never “thwarted,” “actively hindered,” or “precluded” Mr. Savard from being a

       part of Sarah’s life. At the hearing, Mr. Savard testified that when he contacted Ms.

       Roberto asking how Sarah is Ms. Roberto would not tell him, Ms. Roberto tried to

       bribe him into relinquishing his parental rights, that he went to a psychologist as

       required by the DVPO to be able to obtain visitation with Sarah, that he has over 200

       pictures of Sarah which he had to get through other friends on Facebook because he

       was blocked by Ms. Roberto, he bought Sarah about $700 in Christmas gifts that he

       was not able to give to her, and that he just wants to be a part of Sarah’s life because

       he loves her. This testimony when viewed in conjunction with the Guardian ad

       Litem’s testimony that Ms. Roberto purposefully changed the method of collection of

       child support to set up a scenario where she could file for termination of parental

       rights supports the finding that Ms. Roberto thwarted Mr. Savard’s efforts to be in

       Sarah’s life. Thus, we conclude that this finding is supported by clear, cogent, and

       convincing evidence.

¶ 37         In summary, we conclude that the challenged portions of finding of fact 15 and

       27 and all of finding of fact 25 are not supported by clear, cogent, and convincing

       evidence. As a result, we will not consider these unsupported findings in our

       evaluation of Ms. Roberto’s additional arguments. However, the challenged findings
                                             IN RE S.R.

                                          2022-NCCOA-285

                                         Opinion of the Court



       of fact which we concluded are supported by clear, cogent, and convincing evidence

       and the unchallenged findings of fact are binding on this court in our review of the

       trial court’s conclusions of law. See In re S.C.L.R., 378 N.C. 484, 491, 2021-NCSC-

       101, ¶ 22.

       B. Grounds for Termination of Parental Rights

¶ 38         In her Petition, Ms. Roberto claimed grounds existed to terminate Mr. Savard’s

       parental rights pursuant to N.C. Gen. Stat. §§ 7B-1111(a)(1), (4), and (7). However,

       following the termination of parental rights hearing, the trial court concluded no

       grounds existed to terminate Mr. Savard’s parental rights.

¶ 39         On appeal, Ms. Roberto argues the trial court erred in concluding that grounds

       did not exist pursuant to N.C. Gen. Stat. §§ 7B-1111(a)(1), (4), and (7). Only one

       ground is necessary to support a termination of parental rights. Id. at 494, 2021-

       NCSC-101, ¶ 29. Our review of the record makes it clear that the trial court did not

       err in concluding that Mr. Savard did not neglect Sarah or willfully abandon Sarah.

       Thus, grounds for termination pursuant to N.C. Gen. Stat. §§ 7B-1111(a)(1) and (7)

       are not present. Ms. Roberto’s most compelling argument is that grounds existed to

       terminate Mr. Savard’s parental rights pursuant to N.C. Gen. Stat. § 7B-1111(a)(4),

       due to failure to pay child support. Thus, we only analyze this ground for termination

       of parental rights.

¶ 40         Section 7B-1111(a)(4) provides that the trial court may terminate the parental
                                              IN RE S.R.

                                           2022-NCCOA-285

                                          Opinion of the Court



       rights upon a finding that

                    One parent has been awarded custody of the juvenile by
                    judicial decree or has custody by agreement of the parents,
                    and the other parent whose parental rights are sought to
                    be terminated has for a period of one year or more next
                    preceding the filing of the petition or motion willfully failed
                    without justification to pay for the care, support, and
                    education of the juvenile, as required by the decree or
                    custody agreement.

       N.C. Gen. Stat. § 7B-1111(a)(4) (2020).

¶ 41         A review of this State’s appellate opinions analyzing N.C. Gen. Stat. § 7B-

       1111(a)(4) reveals that in order to establish the existence of grounds to terminate

       parental rights pursuant to § 7B-1111(a)(4), the party petitioning for termination of

       parental rights need only show (1) that an order or parental agreement requiring the

       payment of child support was in effect at the time the petition was filed and (2) that

       the party whose parental rights were sought to be terminated had not paid child

       support as required by the order or parental agreement within the year preceding the

       entry of the petition. In re C.L.H., 376 N.C. 614, 620, 2021-NCSC-1, ¶ 13.

¶ 42         In In re C.L.H. , our Supreme Court concluded that the trial court’s findings of

       fact were insufficient to support the termination of respondent’s parental rights based

       on § 7B-1111(a)(4) because the trial court made no findings of fact that a child support

       order existed in the year prior to the filing of the petition to terminate respondent’s

       parental rights. Id. at 621, 2021-NCSC-1, ¶ 13. Similarly, this Court concluded in In
                                              IN RE S.R.

                                           2022-NCCOA-285

                                          Opinion of the Court



       re I.R.L. that the trial court’s findings were insufficient to support a conclusion that

       a respondent’s parental rights were subject to termination pursuant to § 7B-

       1111(a)(4), despite both parties testifying that a child support order was entered

       requiring the respondent to pay child support, because the trial court’s order was

       “devoid of any findings indicating that a child support order existed or that [the

       f]ather failed to pay support as required by the child support order.” In re I.R.L., 263

       N.C. App. 481, 486, 823 S.E.2d 902, 906 (2019).

¶ 43         The case sub judice is similar to In re C.L.H. and In re I.R.L. in that the trial

       court’s findings of fact do not support a conclusion that grounds for termination of

       parental rights pursuant N.C. Gen. Stat. § 7B-1111(a)(4) exist, because the findings

       of fact do not include a finding that an order existed requiring Mr. Savard to pay child

       support. The findings of fact only include findings that Mr. Savard paid child support

       and that Mr. Savard’s child support payments stopped after Ms. Roberto elected to

       stop garnishment of child support from Mr. Savard’s paychecks through North

       Carolina Centralized Collections. Thus, based on the findings of fact made, the trial

       court’s conclusion that no grounds existed to terminate Mr. Savard’s parental rights

       was not erroneous.

¶ 44         However, we note that Ms. Roberto did establish that an order was in effect

       and that order was entered into evidence at the termination of parental rights

       hearing. Thus, the record includes evidence that would support a finding of fact that
                                               IN RE S.R.

                                             2022-NCCOA-285

                                          Opinion of the Court



       such an order was in effect and a subsequent conclusion that grounds existed to

       terminate Mr. Savard’s parental rights pursuant to N.C. Gen. Stat. § 7B-1111(a)(4).

¶ 45         Nevertheless, it is well settled law that “[t]his Court has consistently held that

       upon a finding that grounds exist to authorize termination, the trial court is never

       required to terminate parental rights under any circumstances, but is merely given

       the discretion to do so.” In re Tyson, 76 N.C. App. 411, 419, 333 S.E.2d 554, 559 (1985)

       (citing In re Pierce, 67 N.C. App. 257, 312 S.E.2d 900 (1984); In re Godwin, 31 N.C.

       App. 137, 228 S.E.2d 521 (1976)). As a result, we conclude that the trial court acted

       within its discretion in electing to not terminate Mr. Savard’s parental rights and any

       error the trial court may have made by failing to make a finding of fact regarding the

       existence of a child support order and subsequently concluding that grounds did not

       exist to terminate Mr. Savard’s parental rights pursuant N.C. Gen. Stat. § 7B-

       1111(a)(4) was harmless.

                                       IV.     Conclusion

¶ 46         For the foregoing reasons, we affirm the trial courts order.



             AFFIRMED.

             Judges CARPENTER and GRIFFIN concur.